Title: From John Adams to Anonymous, 9 June 1824
From: Adams, John
To: Anonymous


				
					Dear Sir
					Montezillo June 9th 1824.
				
				I have deeply regretted my total incapacity to comply with your flattering request in your two letters but I can no more write a line than I can work a miracle. I thank you for the copy of Mr Jeffersons letter and unite with him in recommending the psalm of David which whether we read them in our common English translation in prose or in the versions of Tate and Brady or even those of Sternhold and Hopkins how poor in comparison of them are all the rhapsodies of Homer and Herod and all the Romances of Bacchus in the Dyonisiaes and of Hercules in the Heracleid!For myself I can think of nothing better to write than—“Justum et tenacem propositi virumNon civium ardor prava jubentiumNec vultus instantis tyranniMente quatit solida”If you are disgusted with this pedantical letter, the effusion of bewildered old age, you have none to blame for it but yourself.I am Sir / with grateful respect your obliged friend / and very humble servt
				
					John Adams.
				
				
			